DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 3 June 2022.
Claims 1, 9, and 11 have been amended.
The 112 (a) rejection for claims 1-20 has been overcome by amendments.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 with regards to the new amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) storing parameters comprising real and reactive power flow, grid frequency, and grid voltage; processing the stored parameters for  measuring grid stress, wherein the grid stress is obtained at a particular time for all members of the grid and comprises over production or overconsumption of real and reactive power at the particular time; compute power utilization of all members or determine whether a behavior of all members is optimal for the operation of the grid; when an individual member is overproducing or overloading the grid, adjusting a billing curve for the individual member, creating financial incentives and disincentives for the individual member, and at least one of disconnect the individual member from the grid or notifying the individual member that the individual member will be charged for stressing the grid and compensated for destressing the grid. 
The limitations of storing parameters comprising real and reactive power flow, grid frequency, and grid voltage; processing the stored parameters for  measuring grid stress, wherein the grid stress is obtained at a particular time for all members of the grid and comprises over production or overconsumption of real and reactive power at the particular time; compute power utilization of all members or determine whether a behavior of all members is optimal for the operation of the grid; when an individual member is overproducing or overloading the grid, adjusting a billing curve for the individual member, creating financial incentives and disincentives for the individual member, and at least one of disconnect the individual member from the grid or notifying the individual member that the individual member will be charged for stressing the grid and compensated for destressing the grid; as drafted, under the broadest reasonable interpretation, covers the performance of a commercial interactions (including agreements in the form of contracts, marketing or sales activities or behaviors; business relations), the performance of fundamental economic practice, and the performance of mathematical concepts, with the use of generic computers as tools to carry out the process.  That is, other than reciting generic computer language (processor, smart components, meter, and monitoring system), nothing in the claim elements precludes the steps from being performing by humans with computers as tools.  For example, measuring and storing parameters for an electricity grid, encompasses the management of business services and supply.  In addition, using the measured and stored information to calculate grid stress is deemed the performance of mathematical concepts (e.g. the performance of mathematical equations using known electricity variables to calculate grid stress), in addition to the management of commerical activities (e.g. managing business relations and commerical activity.  In addition, adjusting a billing curve to provide incentives and disincentives to a consumer, and notifying them of the price, is merely the performance of fundamental economic practice (e.g. price setting), and the management of commerical activities, analogous to a human setting a price or penalty for a service consumed in order to change demand, which is managing a commercial interaction.  If a claim under its broadest reasonable interpretation covers the performance of commercial interactions, the claims fall under the “Certain Methods of Organizing Human Activities” grouping of abstract ideas, and if the claim covers the performance of mathematical techniques/equations, then the claims fall under the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve he functioning of a computer another technology, or technical field.  The claims do not recite additional elements that apply or use the abstract idea with or by a particular machine.  The claims do not recite additional elements that transform an article from one state or thing into another.  The claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (processor, smart components, meter, and monitoring system) as a tool to carry out the abstract idea.  Additionally, the claims recite additional elements of limiting the technological field to the service being power from a grid, which is a narrowing of the field of use.  Additionally, the claims recite the parameters of electricity measured and stored (real/reactive power flow, grid frequency, and grid voltage), which is a narrowing of the field of use.  In addition The claims are directed towards an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the generic computer computers to perform steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims 2-10 and 12-20, taken individually and as an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or recite significantly more than the abstract idea.  In particular, they further recite determining economic values for real power flow and reactive power flow, and determining an incentive/disincentive for the customer based on the economic values of real and reactive power flows and amounts of real and reactive power flows, which are merely further elements that cover the performance of a commercial interactions (including agreements in the form of contracts, marketing or sales activities or behaviors; business relations), as these are merely a means of determining pricing schemes for customers based on gathered information and usage of services for customers (claims 2 and 12), which falls into the grouping of “certain methods of organizing human activity” of abstract ideas.  Additionally, the claims recite using data gathered by at a premises in order to determine financial values, which is merely a narrowing of the field of use which does not integrate the abstract idea into a practical application (claims 3 and 13).  In addition, the claims recite determining the economic value of real and reactive power includes identifying information on a billing curve, which merely covers the performance of a commercial (including agreements in the form of contracts, marketing or sales activities or behaviors; business relations), as these are merely a means of determining pricing schemes for customers based on gathered information and usage of services for customers, as well as merely a narrowing of the field of use as it defines the information used to determine values, which does not integrate the abstract idea into a practical application (claims 4, 7, 14, and 17).  In addition, the claims further recite the variables of a billing curve, which merely narrows the field of use and does not integrate the abstract idea into a practical application (claims 5, 6, 8, 15, 16, and 18).  The claims further recite using a meter to measure the real and reactive power, which is merely extrasolution activity, and is deemed routine, well-known, and conventional (See at least paragraph 28 of the Applicant’s specification which describes the meters generally and at a high level of generality that one of ordinary skill in the art would understand how to implement the meter to measure power in a manner that would satisfy 112a) (claims 9, 10, 19, and 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Van Gorp et al. (US 2004/0225625 A1) (hereinafter Van Gorp), in view of Forbes, JR. (US 2014/0018969 A1) (hereinafter Forbes), in view of Birkelund (US 20120326503 A1) (hereinafter Birkelund), in view of Hirst (US 2001/0177319), hereinafter Hirst), and further in view of Ozog (US 2011/0231028 A1) (hereinafter Ozog).

With respect to claims 1 and 11, Van Gorp teaches:
A plurality of smart components; A meter connected to the local grid and a corresponding smart component of the plurality of smart components, wherein the meter measures and stores parameters comprising power flow and grid voltage (See at least paragraphs 19-22 which describe smart components and meters connected to a local grid).
A monitoring system connected to the meter and comprising at least one processor configured to: autonomously processes the stored parameters to measure grid stress, wherein the measure of grid stress is obtained at a particular time and comprises at least one of an over production or over consumption of real and reactive power at the particular time by at least one of the plurality of smart components connected to the meter and under the control of the at least one processor (See at least paragraphs 20, 28, and 50 which describe using devices to measure the demand and consumption of an electricity grid).
Creating at least one of financial incentives or financial disincentives, based on the measure of grid stress for members, and to allow at least one member of all the members of the local grid to change behavior (See at least paragraphs 22, 23, 24, 26, 27, 28, and 81-84 which describe deriving pricing schemes for customers regarding the consumption of electricity, wherein the customers are assessed a penalty charge if they fail a curtailment).

Van Gorp discloses all of the limitations of claims 1 and 11 as stated above.  Van Gorp does not explicitly disclose, however Forbes teaches:
A meter connected to the local grid, wherein the meter measures and stores parameters comprising real power flow and reactive power flow, grid frequency, and grid voltage (See at least paragraphs 93 and 94 which describe a meter that measures grid metrics, wherein the metrics include the real and reactive power flow, the grid frequency, and the grid voltage).
Based on the measure of grid stress, adjust at least one of financial incentives and financial disincentives such that members are one of charged for stressing the grid and compensated for de- stressing the grid (See at least paragraphs 93, 94, 129, and 132 which describe measuring grid stress metrics, including frequency and voltage, wherein the system uses curtailment strategies, including rewards and incentives, to reduce energy consumption by users, wherein the curtailment strategy is used to maintain grid stabilization).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of monitoring grid stress and determining financial incentives/disincentives for limiting use, wherein the real and reactive power are monitored of Van Gorp, with the system and method of measuring grid stress metrics, including frequency and voltage, wherein the system uses curtailment strategies, including rewards and incentives, to reduce energy consumption by users, wherein the curtailment strategy is used to maintain grid stabilization of Forbes.  By using curtailment strategies, such as rewards for lowering usage, a utility operator would predictably be able to lower the stress on the utility grid, and thus prevent voltage drops from demand and frequency fluctuations beyond a desirable range.

The combination of Van Gorp and Forbes discloses all of the limitations of claims 1 and 11 as stated above.  Van Gorp and Forbes do not explicitly disclose, however Birkelund teaches:
A monitoring system, comprising at least one processor configured to: autonomously measure process stored information to grid stress from the meter of the local grid, wherein the measure of grid stress is obtained at a particular time for all members of the local grid and comprises at least one of an over production or over consumption of real and reactive power at the particular time by at least one of the plurality of smart components connected to the meter and under the control of the at least one processor; Based on the measure of grid stress, instantaneously at least one of compute power utilization of all members or determine whether a behavior of all members is optimal for the operation of the local grid (See at least paragraphs 143-164,  171-176, 180, 197, and 262 which describe a control system that uses a meter to measure grid stress and compute power utilization for all members of a utility grid, and when individual members of are overproducing energy or overloading the grid, and wherein the system derives curtailment plans for members the grid to reduce production or reduce consumption relating to generation and loading of power).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of monitoring grid stress and determining financial incentives/disincentives for limiting use, wherein the real and reactive power are monitored of Van Gorp, with the system and method of measuring grid stress metrics, including frequency and voltage, wherein the system uses curtailment strategies, including rewards and incentives, to reduce energy consumption by users, wherein the curtailment strategy is used to maintain grid stabilization of Forbes, uses a meter to measure grid stress for all members of a utility grid, wherein the grid stress comprises over production or over demand, and wherein the system derives curtailment plans for members the grid to reduce production or reduce consumption relating to generation and loading of power of Birkelund.  By deriving curtailment plans to adjust grid stress measured by a meter, a control system will predictably increase the health of an energy grid.

The combination of Van Gorp, Forbes, and Birelund discloses all of the limitations of claims 1 and 11 as stated above.  Van Gorp, Forbes, and Birkelund do not explicitly disclose, however Hirst teaches:
Based on the measure of grid stress, instantaneously at least one of reduce production or consumption relating to at least one of generation, storage, or loading of real and reactive power of the at least one smart component in real time to approximately maintain at least one of a local grid voltage or frequency; based on the measure of grid stress, adjust a billing curve for all of the members and create at least one of financial incentives and financial disincentives for all of the members based on the adjusted billing curve such that all of the members are one of charged for stressing the grid and compensated for de-stressing the grid (See at least paragraphs 73, 74, 208, 210, and 216-218 which describe measuring grid stress and stability for an electricity grid and participants in a local grid, such as a neighborhood, wherein the energy provider generates a pricing schedule for energy that is based on the grid stress, and wherein the pricing is applied to all members of the local grid).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of monitoring grid stress and determining financial incentives/disincentives for limiting use, wherein the real and reactive power are monitored of Van Gorp, with the system and method of measuring grid stress metrics, including frequency and voltage, wherein the system uses curtailment strategies, including rewards and incentives, to reduce energy consumption by users, wherein the curtailment strategy is used to maintain grid stabilization of Forbes, uses a meter to measure grid stress for all members of a utility grid, wherein the grid stress comprises over production or over demand, and wherein the system derives curtailment plans for members the grid to reduce production or reduce consumption relating to generation and loading of power of Birkelund, with the system and method of measuring grid stress and stability for an electricity grid and participants in a local grid, such as a neighborhood, wherein the energy provider generates a pricing schedule for energy that is based on the grid stress, and wherein the pricing is applied to all members of the local grid of Hirst.  By adjusting pricing for all members of a grid based on grid stress, a utility provider will be able to bill participants based on the totality of their influence on the grid, and thus more likely receive revenue while also maintaining the stability of a grid.

The combination of Van Gorp, Forbes, Birelund, and Hirst discloses all of the limitations of claims 1 and 11 as stated above.  Van Gorp , Forbes, Birkelund, and Hirst do not explicitly disclose, however Ozog teaches:
At least one of compute power utilization of all members or determine whether a behavior of all the members is optimal for the operation of the local grid, and when an individual member of all the members is overproducing energy or overloading the local grid, adjust a billing rate for the individual member, create at least one of financial incentives or financial disincentives for the individual member based on the adjusted billing rate, at least one of disconnect the individual member from the local grid or notify the individual member that the individual member will be one of charged for stressing the grid or compensated for de-stressing the grid (See at least paragraphs 16, 17, 27, 28, 192, 348-351, 368, 369, and 372 which describe measuring the demand and supply of energy for all users of an local grid, wherein when users are determined to be overproducing or overloading the grid, pricing and incentives for individual users are calculated and provided to the users in order to encourage the user de-stress the grid).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of monitoring grid stress and determining financial incentives/disincentives for limiting use, wherein the real and reactive power are monitored of Van Gorp, with the system and method of measuring grid stress metrics, including frequency and voltage, wherein the system uses curtailment strategies, including rewards and incentives, to reduce energy consumption by users, wherein the curtailment strategy is used to maintain grid stabilization of Forbes, uses a meter to measure grid stress for all members of a utility grid, wherein the grid stress comprises over production or over demand, and wherein the system derives curtailment plans for members the grid to reduce production or reduce consumption relating to generation and loading of power of Birkelund, with the system and method of measuring grid stress and stability for an electricity grid and participants in a local grid, such as a neighborhood, wherein the energy provider generates a pricing schedule for energy that is based on the grid stress, and wherein the pricing is applied to all members of the local grid of Hirst, with the system and method of measuring the demand and supply of energy for all users of an local grid, wherein when users are determined to be overproducing or overloading the grid, pricing and incentives for individual users are calculated and provided to the users in order to encourage the user de-stress the grid of Ozog.  By calculating individual user pricing rates and incentives for lowering supply or demand and thus de-stress the grid, when the users are overproducing or overloading, an electrical grid can predictably financially incentivize users to adjust their supply/demand in an optimal manner that will prevent damage to the grid.


Claims 2-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Gorp, Forbes, Birkelund, Hirst, and Ozog, as applied to claims 1 and 11 above, and further in view of Ellis (US 2003/0009401 A1) (hereinafter Ellis).

With respect to claims 2 and 12, Van Gorp, Forbes, Birkelund, Hirst, and Ozog discloses all of the limitations of claims 1 and 11 as stated above.  In addition, Van Gorp teaches:
Wherein the monitoring system: determines, for each of at least one member of the local grid, (1) an economic value of real power flow, based on a value of a first indicia that represents grid stress affiliated with real power flow associated with the member, and (II) an economic value of reactive power flow, based on a value of a second indicia that represents grid stress affiliated with reactive power flow associated with the member (See at least paragraphs 22, 23, 24, 26, 27, 28, 50, and 81-84 which describe deriving pricing schemes for customers regarding the consumption of electricity, wherein the system additionally uses the price for the real and reactive power flows based on the consumption demand of the flows).

Van Gorp discloses all of the limitations of claims 2 and 12 as stated above.  Van Gorp does not explicitly disclose, however Ellis teaches:
Wherein the monitoring system: determines, for each of the at least one member of the local grid, a financial incentive or a financial disincentive for the member based on (a) the corresponding economic value of real power flow, (b) the corresponding economic value of reactive power flow, (c) an amount of real power flow associated with the member, and (d) an amount of reactive power flow associated with the member (See at least paragraphs 22, 25, 318, 323-326, and 350 which describe determining the financial incentives/disincentives based on the customers participating in a curtailment program, wherein the incentives/disincentives are based on the price of real and reactive power and measured amount of real and reactive power).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of monitoring grid stress and determining financial incentives/disincentives for limiting use, wherein the real and reactive power are monitored of Van Gorp, with the system and method of measuring grid stress metrics, including frequency and voltage, wherein the system uses curtailment strategies, including rewards and incentives, to reduce energy consumption by users, wherein the curtailment strategy is used to maintain grid stabilization of Forbes, uses a meter to measure grid stress for all members of a utility grid, wherein the grid stress comprises over production or over demand, and wherein the system derives curtailment plans for members the grid to reduce production or reduce consumption relating to generation and loading of power of Birkelund, with the system and method of measuring grid stress and stability for an electricity grid and participants in a local grid, such as a neighborhood, wherein the energy provider generates a pricing schedule for energy that is based on the grid stress, and wherein the pricing is applied to all members of the local grid of Hirst, with the system and method of measuring the demand and supply of energy for all users of an local grid, wherein when users are determined to be overproducing or overloading the grid, pricing and incentives for individual users are calculated and provided to the users in order to encourage the user de-stress the grid of Ozog, with the system and method of determining the financial incentives/disincentives based on the customers participating in a curtailment program, wherein the incentives/disincentives are based on the price of real and reactive power and measured amount of real and reactive power of Ellis.  By setting the incentives based on the price of real and reactive power and measured amount of real and reactive power, a service will predictably be able to charge customers with respect to the energy that they use.

With respect to claims 3 and 13, the combination of Van Gorp, Forbes, Birkelund, Hirst, Ozog, and Ellis discloses all of the limitations of claims 1, 2, 11, and 12 as stated above.  In addition, Van Gorp teaches:
Wherein, for each of the at least one member of the local grid, the value of the first indicia and the value of the second indicia are determined based on a plurality of data samples measured at a location proximate to the member on a power line of the local grid, wherein the plurality of data samples comprises an amount of real power flow and an amount of reactive power flow (See at least paragraphs 20, 28, and 50 which describe using devices to measure the demand and consumption of an electricity grid, wherein the devices are proximate to a customer’s line and measure real and reactive power).

With respect to claims 4 and 14, Van Gorp/Forbes/Birkelund/Hirst/Ozog/Ellis discloses all of the limitations of claims 1, 2, 11, and 12 as stated above.  In addition, Van Gorp teaches:
Wherein determining the economic value of real power flow comprises identifying a point on a real power billing curve that corresponds to the value of the first indicia (See at least paragraphs 22, 23, 24, 26, 27, 28, 50, and 81-84 which describe deriving pricing schemes for customers regarding the consumption of electricity, wherein the system additionally uses the price for the real and reactive power flows based on the consumption demand of the flows).

With respect to claims 5 and 15, Van Gorp/Forbes/Birkelund/Hirst/Ozog/Ellis discloses all of the limitations of claims 1, 2, 4, 11, 12, and 14 as stated above.  In addition, Van Gorp teaches:
Wherein the real power billing curve denotes values for the first indicia vs. financial amounts per kilowatt hour (See at least paragraphs 22, 23, 24, 26, 27, 28, 50, 81-84, and figures 7a-7d which describe deriving pricing schemes for customers regarding the consumption of electricity, wherein the system additionally uses the price for the real and reactive power flows based on the consumption demand of the flows, wherein the pricing is modeled as the demand vs the cost/kwh).

With respect to claims 6 and 16, Van Gorp/Forbes/Birkelund/Hirst/Ozog/Ellis discloses all of the limitations of claims 1, 2, 4, 5, 11, 12, 14, and 15 as stated above.  In addition, Van Gorp teaches:
Wherein the y-intercept of the real power billing curve is offset from zero by an amount that represents a tax on all members of the local grid  (See at least paragraphs 22, 23, 24, 26, 27, 28, 50, 81-84, and figures 7a-7d which describe deriving pricing schemes for customers regarding the consumption of electricity, wherein the system additionally uses the price for the real and reactive power flows based on the consumption demand of the flows, wherein the pricing is modeled as the demand vs the cost/kwh, and wherein the billing curve includes a tax constant applied to customers in an area).

With respect to claims 7 and 17, Van Gorp/Forbes/Birkelund/Hirst/Ozog/Ellis discloses all of the limitations of claims 1, 2, 11, and 12 as stated above.  In addition, Van Gorp teaches:
Wherein determining the economic value of reactive power flow comprises identifying a point on a reactive power billing curve that corresponds to the value of the second indicia (See at least paragraphs 22, 23, 24, 26, 27, 28, 50, and 81-84 which describe deriving pricing schemes for customers regarding the consumption of electricity, wherein the system additionally uses the price for the real and reactive power flows based on the consumption demand of the flows).
 
With respect to claims 8 and 18, Van Gorp/Forbes/Birkelund/Hirst/Ozog/Ellis discloses all of the limitations of claims 1, 2, 7, 11, 12, and 17 as stated above.  In addition, Van Gorp teaches:
Wherein the reactive power billing curve denotes values for the second indicia vs. financial amounts per kilovolt-ampere reactive hour (See at least paragraphs 22, 23, 24, 26, 27, 28, 50, 81-84, and figures 7a-7d which describe deriving pricing schemes for customers regarding the consumption of electricity, wherein the system additionally uses the price for the real and reactive power flows based on the consumption demand of the flows, wherein the pricing is modeled as the demand vs the cost/resource).

With respect to claims 9 and 19, Van Gorp/Forbes/Birkelund/Hirst/Ozog/Ellis discloses all of the limitations of claims 1-3 and 11-13 as stated above.  In addition, Van Gorp teaches:
Wherein the meter is coupled to the power line at the location proximate to the member to obtain the plurality of data samples (See at least paragraphs 20, 28, and 50 which describe using devices to measure the demand and consumption of an electricity grid, wherein the devices are proximate to a customer’s line and measure real and reactive power).

With respect to claims 10 and 20, Van Gorp/Forbes/Birkelund/Hirst/Ozog/Ellis discloses all of the limitations of claims 1-3, 9, 11-13 and 19 as stated above.  In addition, Van Gorp teaches:
Wherein, for each of the at least one member of the local grid, the meter computes the corresponding values of the first and the second indicia (See at least paragraphs 20, 28, and 50 which describe using devices to measure the demand and consumption of an electricity grid, wherein the devices are proximate to a customer’s line and measure real and reactive power).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
18 August 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628